NUMBER 13-17-00206-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


MIGUEL ANGEL BEACH,                                                             Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                     On appeal from the 139th District Court
                           of Hidalgo County, Texas.



                             ORDER TO FILE BRIEF
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                           Order Per Curiam

         This cause is before the Court on the State’s third motion for extension of time to

file the brief in this matter. The State’s brief in this matter was originally due on April 2,

2018. The State has previously requested and received one extension of time to file the

brief.
       The Court, having fully examined and considered the extension previously granted

in this cause, is of the opinion that the State’s motion for extension of time should be

granted with order.

       Accordingly, we GRANT the State’s third motion for extension of time and ORDER

the State to file the brief on or before August 16, 2018. No further extensions will be

granted absent exigent circumstances.



                                                            PER CURIAM



Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
10th day of July, 2018.




                                           2